United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 06-3325
                                ________________

United States of America,              *
                                       *
            Appellee,                  *
                                       *      Appeal from the United States
      v.                               *      District Court for the
                                       *      Western District of Missouri.
John L. Heavner,                       *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                ________________

                            Submitted: February 12, 2007
                                Filed: April 26, 2007
                                 __________________

Before LOKEN, Chief Judge, O’CONNOR,* Associate Justice (Ret.) and
GRUENDER, Circuit Judge.
                            ________________

PER CURIAM.

     John Heavner pled guilty to one count of bank robbery in violation of 18 U.S.C.
§ 2113(a). The district court1 sentenced Heavner to 151 months’ imprisonment.
Heavner appeals his sentence. We affirm.



      *
      The Honorable Sandra Day O’Connor, Associate Justice of the United States
Supreme Court, (Ret.), sitting by designation, pursuant to 28 U.S.C. § 294(a).
      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
        On October 17, 2005, Heavner robbed a Bank of America branch in Raytown,
Missouri. He was unmasked and unarmed, but he threatened to produce a gun if the
tellers did not give him money. He left the bank after a teller gave him $797. Police
arrested him on the same day. Heavner was indicted for one count of bank robbery
and pled guilty. The presentence investigation report classified Heavner as a career
offender pursuant to United States Sentencing Guideline § 4B1.1 based on his three
prior convictions for crimes of violence.

        At sentencing, the district court followed the three-step procedure outlined in
United States v. Haack, 403 F.3d 997, 1002-03 (8th Cir. 2005). It first determined the
appropriate guidelines range, it then decided whether a traditional departure was
appropriate, and it finally considered the other 18 U.S.C. § 3553(a) factors. See id.
First, the district court calculated an undisputed advisory sentencing guidelines range
of 151 to 188 months based on a total offense level of 29 and a criminal history
category of VI. The district court then considered Heavner’s argument that it should
grant a downward departure pursuant to U.S.S.G. § 4A1.3 because his criminal history
category of VI over-represented the seriousness of his criminal history. The district
court declined to depart from the guidelines range because it found that a criminal
history category of VI accurately represented the seriousness of Heavner’s criminal
history. Finally, the district court considered the other § 3553(a) factors.

       In its consideration of the other § 3553(a) factors, the district court noted that
in this circuit a sentence within the advisory guidelines range is presumptively
reasonable and that a sentence must be “sufficient, but not greater than necessary, to
comply with the purposes set forth in [the statute].” 18 U.S.C. § 3553(a). The district
court then considered the nature and circumstances of Heavner’s robbery; the history
and characteristics of Heavner; and the need for the sentence to reflect the seriousness
of Heavner’s crime, promote respect for the law, provide a just punishment, protect
the public from further crimes, provide Heavner with the necessary educational and
medical care, and avoid unwarranted sentence disparities among similar defendants

                                          -2-
involved in similar crimes. After this thorough consideration of the § 3553(a) factors,
the district court stated that “a sentence within the guideline range is an appropriate
sentence” and sentenced Heavner to 151 months’ imprisonment, the low end of the
advisory guidelines range.

       Although he did not object at sentencing, Heavner’s sole argument on appeal
is that the district court erred by applying a presumption of reasonableness to a
sentence within the properly calculated advisory guidelines range. He argues that the
guidelines are but one of a number of § 3553(a) factors and that a presumption of
reasonableness for a sentence within the guidelines sentence creates a disproportionate
emphasis on one of the § 3553(a) factors. Heavner recognizes that the law in this
circuit is that a sentence within the guidelines range is presumptively reasonable,
United States v. Garnica, 477 F.3d 628, 631 (8th Cir. 2007) (per curiam), but he notes
that the United States Supreme Court granted certioriari on this question in United
States v. Rita, 177 Fed. Appx. 357 (4th Cir.) (unpub. per curiam), cert. granted, ---
U.S. ---, 127 S. Ct. 551 (2006), and United States v. Claiborne, 439 F.3d 479 (8th
Cir.), cert. granted, --- U.S. ---, 127 S. Ct. 551 (2006). Heavner’s argument is
unavailing because a panel of this court is bound by the prior panels’ decisions unless
(and until) the court en banc, or the Supreme Court, reaches a different result. See
Patterson v. Tenet Healthcare, Inc., 113 F.3d 832, 838 (8th Cir. 1997). Therefore, we
reject Heavner’s argument and affirm his sentence.

                          ______________________________




                                         -3-